Exhibit 10.2
 
 
TAX MATTERS AGREEMENT
By and Between
OCWEN FINANCIAL CORPORATION
and
ALTISOURCE SOLUTIONS S.À R.L.
Dated as of August 10, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I           DEFINITION OF TERMS     1  
 
            ARTICLE II          ALLOCATION OF TAX LIABILITIES     9  
 
           
SECTION 2.01
  General Rule     9  
SECTION 2.02
  Allocations of Taxes     9  
SECTION 2.03
  Certain Transaction and Other Taxes     9  
 
            ARTICLE III         PRORATION OF TAX ITEMS     10  
 
            ARTICLE IV         PREPARATION AND FILING OF TAX RETURNS     10  
 
           
SECTION 4.01
  General     10  
SECTION 4.02
  OFC’s Responsibility     10  
SECTION 4.03
  Altisource’s Responsibility     11  
SECTION 4.04
  Tax Accounting Practices     11  
SECTION 4.05
  Consolidated or Combined Tax Returns     11  
SECTION 4.06
  Right To Review Tax Returns     11  
SECTION 4.07
  Altisource Carrybacks and Claims for Refund     12  
SECTION 4.08
  Apportionment of Earnings and Profits and Tax Attributes     12  
 
            ARTICLE V         TAX PAYMENTS     13  
 
           
SECTION 5.01
  Payment of Taxes With Respect to Tax Returns Reflecting Taxes of the Other
Company     13  
SECTION 5.02
  Indemnification Payments     13  
 
            ARTICLE VI        TAX BENEFITS     14  
 
           
SECTION 6.01
  Tax Refunds in General     14  
SECTION 6.02
  Timing Differences and Reverse Timing Differences     14  
SECTION 6.03
  Altisource Carrybacks     15  
 
            ARTICLE VII        TAX-FREE STATUS     15  
 
           
SECTION 7.01
  Tax Opinions and Representation Letters     15  
SECTION 7.02
  Restrictions on Altisource     15  
SECTION 7.03
  Liability for Tax-Related Losses     18  
 
            ARTICLE VIII        ASSISTANCE AND COOPERATION     19  
 
           
SECTION 8.01
  Assistance and Cooperation     19  
SECTION 8.02
  Income Tax Return Information     20  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
SECTION 8.03
  Reliance     20  
 
            ARTICLE IX         TAX RECORDS     21  
 
           
SECTION 9.01
  Retention of Tax Records     21  
SECTION 9.02
  Access to Tax Records     21  
 
            ARTICLE X          TAX CONTESTS     21  
 
           
SECTION 10.01
  Notice     21  
SECTION 10.02
  Control of Tax Contests     21  
 
            ARTICLE XI          EFFECTIVE DATE; TERMINATION OF PRIOR
INTERCOMPANY TAX ALLOCATION AGREEMENTS     22  
 
            ARTICLE XII         SURVIVAL OF OBLIGATIONS     22  
 
            ARTICLE XIII        TREATMENT OF PAYMENTS; TAX GROSS UP     22  
 
           
SECTION 13.01
  Treatment of Tax Indemnity and Tax Benefit Payments     22  
SECTION 13.02
  Tax Gross Up     23  
SECTION 13.03
  Interest Under This Agreement     23  
 
            ARTICLE XIV         DISAGREEMENTS     23  
 
            ARTICLE XV          LATE PAYMENTS     24  
 
            ARTICLE XVI         EXPENSES     24  
 
            ARTICLE XVII        GENERAL PROVISIONS     24  
 
           
SECTION 17.01
  Addresses and Notices     24  
SECTION 17.02
  Binding Effect     25  
SECTION 17.03
  Waiver     25  
SECTION 17.04
  Severability     25  
SECTION 17.05
  Authority     25  
SECTION 17.06
  Further Action     26  
SECTION 17.07
  Integration     26  
SECTION 17.08
  Construction     26  
SECTION 17.09
  No Double Recovery     26  
SECTION 17.10
  Counterparts     26  
SECTION 17.11
  Governing Law     26  
SECTION 17.12
  Jurisdiction     26  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
SECTION 17.13
  Amendment     27  
SECTION 17.14
  Altisource Subsidiaries     27  
SECTION 17.15
  Successors     27  
SECTION 17.16
  Injunctions     27  

-iii-



--------------------------------------------------------------------------------



 



          TAX MATTERS AGREEMENT (this “Agreement”) entered into as of August 10,
2009, by and between OCWEN FINANCIAL CORPORATION, a Florida corporation (“OFC”),
and ALTISOURCE SOLUTIONS S.À R.L., a private limited liability company organized
under the laws of the Grand Duchy of Luxembourg and an indirect wholly-owned
subsidiary of OFC (“Altisource”).
          WHEREAS, the board of directors of OFC has determined that it is in
the best interests of OFC and its shareholders to separate the Altisource
Business (as defined below) from OFC.
          WHEREAS, as of the date hereof, OFC is the common parent of an
affiliated group of corporations, including Altisource, which has elected to
file consolidated United States Federal income tax returns;
          WHEREAS, OFC and Altisource have entered into the Separation Agreement
(as defined below), pursuant to which OFC agreed to contribute and otherwise
transfer to Altisource, and Altisource agreed to receive and assume, the assets
and liabilities then associated with the Altisource Business.
          WHEREAS, OFC intends to distribute to shareholders of OFC all the
outstanding shares of Altisource Capital Stock;
          WHEREAS, pursuant to the Distribution (as defined in the Separation
Agreement), Altisource and its subsidiaries will cease to be members of the
affiliated group (as that term is defined in Section 1504 of the Code (as
defined below)) of which OFC is the common parent; and
          WHEREAS the Companies (as defined below) desire to provide for and
agree upon the allocation between the Companies of liabilities for Taxes (as
defined below) arising prior to, as a result of, and subsequent to the
Distribution, and to provide for and agree upon other matters relating to Taxes.
          NOW, THEREFORE, in consideration of the mutual agreements contained
herein, the Companies hereby agree as follows:
ARTICLE I
Definition of Terms
          For purposes of this Agreement (including the recitals hereof), the
following terms have the following meanings, and capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to them in the
Separation Agreement:
          “Accountant” shall have the meaning set forth in Section 8.02(b).
          “Accounting Cutoff Date” means, with respect to Altisource, any date
as of the end of which there is a closing of the financial accounting records
for Altisource.

 



--------------------------------------------------------------------------------



 



          “Active Trade or Business” means the active conduct (within the
meaning of Section 355(b) of the Code and the regulations thereunder) by
Altisource of the Altisource Business.
          “Adjustment Request” means any formal or informal claim or request
filed with any Tax Authority, or with any administrative agency or court, for
the adjustment, refund or credit of Taxes, including (a) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (b) any claim for equitable recoupment or
other offset and (c) any claim for refund or credit of Taxes previously paid.
          “Affiliate” means any entity that is directly or indirectly
“controlled” by either the person in question or an Affiliate of such person.
For purposes of the definition of “Affiliate,” “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person, whether through ownership of voting
securities, by contract or otherwise.
          “Agreement” shall have the meaning provided in the first sentence of
this Agreement.
          “Altisource” shall have the meaning provided in the first sentence of
this Agreement.
          “Altisource Affiliated Group” shall have the meaning provided in the
definition of “Altisource Federal Consolidated Income Tax Return.”
          “Altisource Business” means the knowledge process outsourcing
business, as defined in the Separation Agreement.
          “Altisource Capital Stock” means all classes or series of capital
stock of Altisource, including (i) the Altisource Common Stock, (ii) all
options, warrants and other rights to acquire such capital stock and (iii) all
instruments properly treated as stock in Altisource for U.S. Federal income tax
purposes.
          “Altisource Carryback” means any net operating loss, net capital loss,
excess tax credit or other similar Tax item of any member of the Altisource
Group that may or must be carried from one Tax Period to another prior Tax
Period under the Code or other applicable Tax Law.
          “Altisource Common Stock” has the meaning set forth in the Separation
and Distribution Agreement.
          “Altisource Federal Consolidated Income Tax Return” means any United
States (or any foreign country) Federal income Tax Return for the affiliated
group (as that term is defined in Section 1504 of the Code) of which Altisource
(or a subsidiary thereof) is the common parent (the “Altisource Affiliated
Group”).
          “Altisource Group” means Altisource and its Subsidiaries, as
determined immediately after the Distribution.

2



--------------------------------------------------------------------------------



 



          “Altisource Separate Return” means any Separate Return of Altisource
or any member of the Altisource Group.
          “Ancillary Agreements” means the Employee Matters Agreement, the
Transition Services Agreement, the Tax Matters Agreement, the Intellectual
Property Agreement, the Data Center and Disaster Recovery Agreement, the
Services Agreements and any instruments, assignments and other documents and
agreements executed in connection with the implementation of the transactions
contemplated by the Separation Agreement, including Article II.
          “Base Rate” shall be the rate as set forth in Article XV.
          “Board Certificate” shall have the meaning set forth in
Section 7.02(d).
          “Closing Date” means the date of the Distribution.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended.
          “Companies” means OFC and Altisource, collectively, and “Company,” as
the context requires, means either OFC or Altisource.
          “Contribution” means the contribution of assets and liabilities by OFC
itself directly to Altisource itself pursuant to Sections 2.01, 2.02, 2.03, 2.04
and 2.05 of the Separation Agreement.
          “Distribution” has the meaning set forth in the Separation Agreement.
          “Distribution-Related Proceeding” means any Tax Contest in which the
IRS, another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status.
          “Fifty-Percent or Greater Interest” shall have the meaning ascribed to
such term for purposes of Sections 355(d) and (e) of the Code.
          “Filing Date” shall have the meaning set forth in Section 7.03(c).
          “Final Determination” means the final resolution of liability for any
Tax, which resolution may be for a specific issue or adjustment or for a taxable
period, (a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the
date of acceptance by or on behalf of the taxpayer, or by a comparable form
under the laws of a State, local, or foreign taxing jurisdiction, except that a
Form 870 or 870-AD or comparable form shall not constitute a Final Determination
to the extent that it reserves (whether by its terms or by operation of law) the
right of the taxpayer to file a claim for refund or the right of the Tax
Authority to assert a further deficiency in respect of such issue or adjustment
or for such taxable period (as the case may be); (b) by a decision, judgment,
decree or other order by a court of competent jurisdiction, which has become
final and unappealable; (c) by a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the laws of a State, local or foreign taxing jurisdiction; (d) by any
allowance of a refund or credit in respect of an

3



--------------------------------------------------------------------------------



 



overpayment of Tax, but only after the expiration of all periods during which
such refund may be recovered (including by way of offset) by the jurisdiction
imposing such Tax; (e) by a final settlement resulting from a treaty-based
competent authority determination; or (f) by any other final disposition,
including by reason of the expiration of the applicable statute of limitations
or by mutual agreement of the parties.
          “Group” means the OFC Group or the Altisource Group, or both, as the
context requires.
          “High-Level Dispute” means any dispute or disagreement (a) relating to
liability under Section 7.03 of this Agreement or (b) in which the amount of the
liability in dispute exceeds $2 million.
          “Indemnitee” shall have the meaning set forth in Section 13.03.
          “Indemnitor” shall have the meaning set forth in Section 13.03.
          “IRS” means the United States Internal Revenue Service.
          “Joint Return” means any Tax Return that includes at least one member
of the OFC Group and at least one member of the Altisource Group.
          “Notified Action” shall have the meaning set forth in Section 7.02(e).
          “OFC” shall have the meaning provided in the first sentence of this
Agreement.
          “OFC Affiliated Group” shall have the meaning provided in the
definition of “OFC Federal Consolidated Income Tax Return.”
          “OFC Federal Consolidated Income Tax Return” means any United States
Federal income Tax Return for the affiliated group (as that term is defined in
Section 1504 of the Code and the regulations thereunder) of which OFC is the
common parent (the “OFC Affiliated Group”).
          “OFC Group” means OFC and its Subsidiaries, excluding any entity that
is a member of the Altisource Group.
          “OFC Separate Return” means any Separate Return of OFC or any member
of the OFC Group.
          “OFC State Combined Income Tax Return” means a consolidated, combined
or unitary State Income Tax Return that actually includes, by election or
otherwise, one or more members of the OFC Group together with one or more
members of the Altisource Group.
          “Past Practices” shall have the meaning set forth in Section 4.04(a).
          “Payment Date” means (i) with respect to any OFC Federal Consolidated
Income Tax Return, the due date for any required installment of estimated taxes
determined under

4



--------------------------------------------------------------------------------



 



Section 6655 of the Code, the due date (determined without regard to extensions)
for filing the return determined under Section 6072 of the Code, and the date
the return is filed, and (ii) with respect to any other Tax Return, the
corresponding dates determined under the applicable Tax Law.
          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof, without regard to whether
any entity is treated as disregarded for U.S. Federal income tax purposes.
          “Post-Closing Period” means any Tax Period that, to the extent it
relates to a member of the Altisource Group, begins after the Closing Date.
          “Pre-Closing Period” means any Tax Period that, to the extent it
relates to a member of the Altisource Group, ends on or before the Closing Date.
          “Privilege” means any privilege that may be asserted under applicable
law, including any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.
          “Proposed Acquisition Transaction” means a transaction or series of
transactions (or any agreement, understanding or arrangement, within the meaning
of Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any
other regulations promulgated thereunder, to enter into a transaction or series
of transactions), whether such transaction is supported by Altisource management
or shareholders, is a hostile acquisition, or otherwise, as a result of which
Altisource would merge or consolidate with any other Person or as a result of
which one or more Persons would (directly or indirectly) acquire, or have the
right to acquire, from Altisource and/or one or more holders of outstanding
shares of Altisource Capital Stock, a number of shares of Altisource Capital
Stock that would, when combined with any other changes in ownership of
Altisource Capital Stock pertinent for purposes of Section 355(e) of the Code,
comprise 40% or more of (A) the value of all outstanding shares of stock of
Altisource as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series, or (B) the total
combined voting power of all outstanding shares of voting stock of Altisource as
of the date of such transaction or, in the case of a series of transactions, the
date of the last transaction of such series. Notwithstanding the foregoing, a
Proposed Acquisition Transaction shall not include (A) the adoption by
Altisource of a shareholder rights plan or (B) issuances by Altisource that
satisfy Safe Harbor VIII (relating to acquisitions in connection with a person’s
performance of services) or Safe Harbor IX (relating to acquisitions by a
retirement plan of an employer) of Treasury Regulation Section 1.355-7(d). For
purposes of determining whether a transaction constitutes an indirect
acquisition, any recapitalization resulting in a shift of voting power or any
redemption of shares of stock shall be treated as an indirect acquisition of
shares of stock by the non-exchanging shareholders. This definition and the
application thereof is intended to monitor compliance with Section 355(e) of the
Code and shall be interpreted accordingly. Any clarification of, or change in,
the statute or regulations promulgated under Section 355(e) of the Code shall be
incorporated in this definition and its interpretation.

5



--------------------------------------------------------------------------------



 



          “Representation Letters” means the representation letters and any
other materials delivered or deliverable by OFC, Altisource or others in
connection with the rendering by Tax Advisors of any opinions in connection with
the Transactions.
          “Responsible Company” means, with respect to any Tax Return, the
Company having responsibility for preparing and filing such Tax Return under
this Agreement.
          “Ruling” means any private letter ruling issued by the IRS in
connection with the Transactions or any similar ruling (including any
supplemental ruling) issued by any Tax Authority other than the IRS in
connection with the Transactions.
          “Section 7.02(d) Acquisition Transaction” means any transaction or
series of transactions that is not a Proposed Acquisition Transaction but would
be a Proposed Acquisition Transaction if the percentage reflected in the
definition of Proposed Acquisition Transaction were 25% instead of 40%.
          “Separate Return” means (a) in the case of any Tax Return of any
member of the Altisource Group (including any consolidated, combined or unitary
return), any such Tax Return that does not include any member of the OFC Group
and (b) in the case of any Tax Return of any member of the OFC Group (including
any consolidated, combined or unitary return), any such Tax Return that does not
include any member of the Altisource Group.
          “Separation Agreement” means the Separation and Distribution
Agreement, as amended from time to time, by and between OFC and Altisource dated
as of August 10, 2009.
          “Signing Group” shall have the meaning set forth in Section 8.03.
          “State Income Tax” means any Tax imposed by any State of the United
States or by any political subdivision of any such State (or by the District of
Columbia) that is imposed on or measured by net income, including state and
local franchise or similar Taxes measured by net income, and any interest,
penalties, additions to tax or additional amounts in respect of the foregoing.
          “Supplier Group” shall have the meaning set forth in Section 8.03.
          “Tax” or “Taxes” means any income, gross income, gross receipts,
profits, capital stock, franchise, withholding, payroll, social security,
workers compensation, unemployment, disability, property, ad valorem, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, alternative minimum, estimated or other tax
(including any fee, assessment or other charge in the nature of or in lieu of
any tax) imposed by any governmental entity or political subdivision thereof,
and any interest, penalties, additions to tax, or additional amounts in respect
of the foregoing.
          “Tax Advisor” means a United States tax counsel or accountant of
recognized national standing.
          “Tax Arbitrator” shall have the meaning set forth in Article XIV.

6



--------------------------------------------------------------------------------



 



          “Tax Arbitrator Dispute” shall have the meaning set forth in
Article XIV.
          “Tax Attribute” or “Attribute” means a net operating loss, net capital
loss, unused investment credit, unused foreign tax credit, excess charitable
contribution, general business credit, Tax basis or any other Tax Item that
could reduce a Tax.
          “Tax Authority” means, with respect to any Tax, the governmental
entity or political subdivision thereof that imposes such Tax, and the agency
(if any) charged with the collection of such Tax for such entity or subdivision.
          “Tax Benefit” means any refund, credit or other reduction in otherwise
required Tax payments.
          “Tax Contest” means an audit, review, examination or other
administrative or judicial proceeding with the purpose or effect of
redetermining Taxes (including any administrative or judicial review of any
claim for refund).
          “Tax Detriment” means any increase in required Tax payments (or,
without duplication, the reduction in any refund or credit).
          “Tax-Free Status” means the qualifications of (i) the Distribution and
Contribution, taken together, as a reorganization described in Sections 355(a)
and 368(a)(1)(D) of the Code, and (ii) the Transactions in which OFC, Altisource
and the shareholders of OFC recognize no income or gain for U.S. federal income
tax purposes, other than in the case of the shareholders of OFC, to the extent
of any cash received in exchange for fractional shares, and in the case of OFC,
taxation under Section 367 of the Code.
          “Tax Item” means, with respect to any income Tax, any item of income,
gain, loss, deduction or credit.
          “Tax Law” means the law of any governmental entity or political
subdivision thereof relating to any Tax.
          “Tax Opinions” means the opinions of Tax Advisors deliverable to OFC
in connection with the Transactions.
          “Tax Period” means, with respect to any Tax, the period for which the
Tax is reported as provided under the Code or other applicable Tax Law.
          “Tax Records” means Tax Returns, Tax Return workpapers, documentation
relating to any Tax Contests and any other books of account or records required
to be maintained under the Code or other applicable Tax Laws or under any record
retention agreement with any Tax Authority.
          “Tax-Related Losses” means (i) all Federal, state and local Taxes
(including interest and penalties thereon) imposed pursuant to any settlement,
Final Determination, judgment or otherwise; (ii) all reasonable accounting,
legal and other professional fees and court costs incurred in connection with
such Taxes; and (iii) all reasonable costs and expenses and all

7



--------------------------------------------------------------------------------



 



damages associated with shareholder litigation or controversies and any amount
paid by OFC (or any Affiliate of OFC) or Altisource (or any Affiliate of
Altisource) in respect of the liability of shareholders, whether paid to
shareholders or to the IRS or any other Tax Authority, in each case, resulting
from the failure of the Transactions to have Tax-Free Status.
          “Tax Return” or “Return” means any report of Taxes due, any claim for
refund of Taxes paid, any information return with respect to Taxes, or any other
similar report, statement, declaration or document required to be filed under
the Code or other Tax Law, including any attachments, exhibits or other
materials submitted with any of the foregoing, and including any amendments or
supplements to any of the foregoing.
          “Transactions” means the Distribution, Contribution and the other
transactions contemplated by the Separation Agreement.
          “Treasury Regulations” means the regulations promulgated from time to
time under the Code as in effect for the relevant Tax Period.
          “Unqualified Tax Opinion” means an opinion of a Tax Advisor, which Tax
Advisor is reasonably acceptable to OFC, on which OFC may rely to the effect
that a transaction will not affect the Tax-Free Status. Any such opinion must
assume that the Transactions would have qualified for Tax-Free Status if the
transaction in question did not occur.
ARTICLE II
Allocation of Tax Liabilities
          SECTION 2.01 General Rule. (a) OFC Liability. OFC shall be liable for,
and shall indemnify and hold harmless the Altisource Group from and against any
liability for, Taxes that are allocated to OFC under this Article II.
          (b) Altisource Liability. Altisource shall be liable for, and shall
indemnify and hold harmless the OFC Group from and against any liability for,
Taxes that are allocated to Altisource under this Article II.
          SECTION 2.02 Allocations of Taxes. Except as provided in Section 2.03,
Taxes shall be allocated as follows:
          (a) Allocation of Taxes to OFC. OFC shall be responsible for:
          (i) any and all Taxes due or required to be reported on any Joint
Return or OFC Separate Return (including any increase in such Tax as a result of
a Final Determination); and
          (b) Allocation of Taxes to Altisource. Altisource shall be responsible
for any and all Taxes due or required to be reported on any Altisource Separate
Return (including any increase in such Tax as a result of a Final Determination)

8



--------------------------------------------------------------------------------



 



          SECTION 2.03 Certain Transaction and Other Taxes. (a) Altisource
Liability. Altisource shall be liable for, and shall indemnify and hold harmless
the OFC Group from and against any liability for:
          (i) any Tax resulting from a breach by Altisource of any covenant in
this Agreement, the Separation Agreement or any Ancillary Agreement; and
          (ii) any Tax-Related Losses for which Altisource is responsible
pursuant to Section 7.03
          (b) OFC Liability. OFC shall be liable for, and shall indemnify and
hold harmless the Altisource Group from and against any liability for:
          (i) any Taxes imposed pursuant to Treasury Regulation Section 1.1502-6
(or any similar provision of foreign, State or local Tax law) on any member of
the Altisource Group solely as a result of such member’s being a member of the
OFC Affiliated Group (or similar group under foreign, State or local Tax law);
          (ii) any Taxes imposed pursuant to Section 367 of the Code and the
Treasury Regulations thereunder as a consequence of the Transactions;
          (iii) any Tax resulting from a breach by OFC of any covenant in this
Agreement, the Separation Agreement or any Ancillary Agreement; and
          (iv) any Tax-Related Losses for which OFC is responsible pursuant to
Section 7.03.
ARTICLE III
Proration of Tax Items
          (a) General Method of Proration. Tax Items shall be apportioned
between Pre-Closing Periods and Post-Closing Periods in accordance with the
principles of Treasury Regulation Section 1.1502-76(b) as reasonably interpreted
and applied by OFC. No election shall be made under Treasury
Regulation Section 1.1502-76(b)(2)(ii) (relating to ratable allocation of a
year’s items). If the Closing Date is not an Accounting Cutoff Date, the
provisions of Treasury Regulation Section 1.1502-76(b)(2)(iii) will be applied
to allocate ratably the items (other than extraordinary items) for the month
that includes the Closing Date.
          (b) Transactions Treated as Extraordinary Items. In determining the
apportionment of Tax Items between Pre-Closing Periods and Post-Closing Periods,
any Tax Items relating to the Transactions shall be treated as extraordinary
items described in Treasury Regulation Section 1.1502-76(b)(2)(ii)(C) and shall
(to the extent occurring on or prior to the Closing Date) be allocated to
Pre-Closing Periods, and any Taxes related to such items shall be treated under
Treasury Regulation Section 1.1502-76(b)(2)(iv) as relating to such
extraordinary items and shall (to the extent occurring on or prior to the
Closing Date) be allocated to Pre-Closing Periods.

9



--------------------------------------------------------------------------------



 



ARTICLE IV
Preparation and Filing of Tax Returns
          SECTION 4.01 General. Except as otherwise provided in this Article IV,
Tax Returns shall be prepared and filed when due (including extensions) by the
person obligated to file such Tax Returns under the Code or applicable Tax Law.
The Companies shall provide, and shall cause their Affiliates to provide,
assistance and cooperation to one another in accordance with Article VIII with
respect to the preparation and filing of Tax Returns, including providing
information required to be provided in Article VIII.
          SECTION 4.02 OFC’s Responsibility. OFC has the exclusive obligation
and right to prepare and file, or to cause to be prepared and filed:
          (a) OFC Federal Consolidated Income Tax Returns for all Tax Periods;
          (b) OFC State Combined Income Tax Returns and any other Joint Returns
that OFC reasonably determines are required to be filed (or that OFC chooses to
be filed) by the Companies or any of their Affiliates for all Tax Periods;
provided, however, that OFC shall provide written notice (no later than 60 days
prior to the date such Returns are due, including extensions) of such
determination to file such OFC State Combined Income Tax Returns or other Joint
Returns to Altisource; and
          (c) OFC Separate Returns and Altisource Separate Returns that OFC
reasonably determines are required to be filed by the Companies or any of their
Affiliates for Tax Periods ending on, before or after the Closing Date (limited,
in the case of Altisource Separate Returns, to such Returns as are filed on or
prior to the Closing Date).
          SECTION 4.03 Altisource’s Responsibility. Altisource shall prepare and
file, or shall cause to be prepared and filed, all Altisource Separate Returns
other than those Tax Returns filed on or prior to the Closing Date. The Tax
Returns required to be prepared and filed by Altisource under this Section 4.03
shall include (a) any Altisource Federal Consolidated Income Tax Return and
(b) Altisource Separate Returns required to be filed for Tax Periods ending
after the Closing Date.
          SECTION 4.04 Tax Accounting Practices. (a) General Rule. Except as
provided in Section 4.04(b), with respect to any Tax Return that Altisource has
the obligation and right to prepare and file, or cause to be prepared and filed,
under Section 4.03, for any Pre-Closing Period (and the portion, ending on the
Closing Date, of any Tax Period that includes but does not end on the Closing
Date), such Tax Return shall be prepared in accordance with past practices,
accounting methods, elections or conventions (“Past Practices”) used by OFC and
its Subsidiaries with respect to the Tax Returns in question (unless there is no
reasonable basis for the use of such Past Practices) solely to the extent a
change in such Past Practice could reasonably be expected to cause OFC to incur
a Tax Detriment, and to the extent any items are not covered by Past Practices
(or in the event that there is no reasonable basis for the use of such Past
Practices), in accordance with reasonable Tax accounting practices. Except as
provided in Section 4.04(b), OFC shall prepare any Tax Return that it has the
obligation and right to prepare

10



--------------------------------------------------------------------------------



 



and file, or cause to be prepared and filed, under Section 4.02, in accordance
with reasonable Tax accounting practices selected by OFC.
          (b) Reporting of Transaction Tax Items. Altisource and OFC shall file
all Tax Returns consistent with the Tax treatment of the Transactions set forth
in the Tax Opinions. To the extent there is a Tax treatment relating to the
Transactions that is not covered by the Tax Opinions, the Tax treatment shall be
determined by OFC with respect to such Tax Return, and Altisource shall agree to
such treatment and shall file all Tax Returns for which it is responsible
consistently with such treatment, unless either (i) there is no reasonable basis
for such Tax treatment or (ii) such Tax treatment is inconsistent with the Tax
treatment contemplated in the Tax Opinions.
          (c) Detrimental Tax Positions. Neither Altisource nor OFC shall take a
position on any Tax Return that is reasonably expected to cause a Tax Detriment
to the other party without agreeing first in writing to bear all Tax-Related
Losses associated with such Tax Detriment.
          SECTION 4.05 Consolidated or Combined Tax Returns. Altisource shall
elect and join, and shall cause its respective Affiliates to elect and join, in
filing any OFC State Combined Income Tax Returns and any Joint Returns that OFC
files pursuant to Section 4.02(b).
          SECTION 4.06 Right to Review Tax Returns. (a) General. The Responsible
Company with respect to any material Tax Return shall make such Tax Return and
related workpapers available for review by the other Company, if requested, to
the extent (i) such Tax Return relates to Taxes for which the requesting party
would reasonably be expected to be liable, (ii) the requesting party would
reasonably be expected to be liable in whole or in part for any additional Taxes
owing as a result of adjustments to the amount of such Taxes reported on such
Tax Return, (iii) such Tax Return relates to Taxes for which the requesting
party would reasonably be expected to have a claim for Tax Benefits under this
Agreement or (iv) the requesting party reasonably determines that it must
inspect such Tax Return to confirm compliance with the terms of this Agreement.
The Responsible Company shall use reasonable best efforts to make such Tax
Return available for review, including by delivering such materials to the
requesting party at the requesting party’s expense, as required under this
paragraph sufficiently in advance of the due date (including extensions) for
filing of such Tax Return to provide the requesting party with a meaningful
opportunity to analyze and comment on such Tax Return.
          (b) Execution of Returns Prepared by Other Party. In the case of any
Tax Return that is required to be prepared and filed by the Responsible Company
under this Agreement and that is required by law to be signed by the other
Company (or by its authorized representative), the Company that is legally
required to sign such Tax Return shall be required to sign such Tax Return
unless there is no reasonable basis for the Tax treatment of an item reported on
the Tax Return or the Tax treatment of an item reported on the Tax Return
should, in the opinion (reasonably acceptable in form and substance to the
Responsible Company) of a Tax Advisor, subject the other Company (or its
authorized representatives) to material penalties.

11



--------------------------------------------------------------------------------



 



          SECTION 4.07 Altisource Carrybacks and Claims for Refund.
(a) Altisource hereby agrees that, unless OFC consents in writing, no Adjustment
Request with respect to any Tax Return for the Pre-Closing Period shall be
filed; provided, however, that upon the reasonable request of Altisource, OFC
shall use reasonable best efforts to make, at Altisource’s expense, an
Adjustment Request claiming a refund of Taxes for the Pre-Closing Period with
respect to a Altisource Carryback arising in a Post-Closing Period related to
U.S. Federal or State Taxes (any such Adjustment Request to be prepared and
filed by OFC) where, in OFC’s reasonable discretion, such Adjustment Request
will not materially impair the ability of OFC to use Tax Attributes. OFC shall
not take any action that would impair the use of any Tax Attribute by a member
of the Altisource Group without the prior written consent of Altisource.
          (b) Altisource, upon the request of OFC, agrees to repay the amount
paid over to Altisource (plus any penalties, interest or other charges imposed
by the relevant Tax Authority) in the event OFC is required to repay such refund
to such Tax Authority.
          SECTION 4.08 Apportionment of Earnings and Profits and Tax Attributes.
OFC shall in good faith advise Altisource in writing of the portion, if any, of
any earnings and profits, Tax Attribute or other consolidated, combined or
unitary attribute that OFC determines shall be allocated or apportioned to the
Altisource Group under applicable law. Altisource and all members of the
Altisource Group shall prepare all Tax Returns in accordance with such written
notice. As soon as practicable after receipt of a written request from
Altisource, OFC shall provide copies of any studies, reports and workpapers
supporting such allocations and apportionments. In the event of a subsequent
adjustment by the applicable Tax Authority to such allocations and
apportionments, OFC shall promptly notify Altisource in writing of such
adjustment. For the avoidance of doubt, OFC shall not be liable to any member of
the Altisource Group for any failure of any determination under this
Section 4.08 to be accurate under applicable Tax Law.
ARTICLE V
Tax Payments
          SECTION 5.01 Payment of Taxes With Respect to Tax Returns Reflecting
Taxes of the Other Company. In the case of any Tax Return reflecting Taxes
allocated hereunder to the Company that is not the Responsible Company:
          (a) Computation and Payment of Tax Due. At least 3 business days prior
to any Payment Date for any Tax Return, the Responsible Company shall compute
the amount of Tax required to be paid to the applicable Tax Authority (taking
into account the requirements of Section 4.04 relating to consistent accounting
practices) with respect to such Tax Return on such Payment Date. The Responsible
Company shall pay such amount to such Tax Authority on or before such Payment
Date (and provide notice and proof of payment to the other Company).
          (b) Computation and Payment of Liability With Respect to Tax Due.
Within 30 days following the earlier of (i) the due date (including extensions)
for filing any such Tax Return (excluding any Tax Return with respect to payment
of estimated Taxes or Taxes due with a request for extension of time to file) or
(ii) the date on which such Tax Return is filed, if OFC

12



--------------------------------------------------------------------------------



 



is the Responsible Company, then Altisource shall pay to OFC the amount
allocable to the Altisource Group under the provisions of Article II, and if
Altisource is the Responsible Company, then OFC shall pay to Altisource the
amount allocable to the OFC Group under the provisions of Article II, in each
case, plus interest computed at the Base Rate on the amount of the payment based
on the number of days from the earlier of (A) the due date of the Tax Return
(including extensions) or (B) the date on which such Tax Return is filed to the
date of payment.
          (c) Adjustments Resulting in Underpayments. In the case of any
adjustment pursuant to a Final Determination with respect to any such Tax
Return, the Responsible Company shall pay to the applicable Tax Authority when
due any additional Tax due with respect to such Tax Return required to be paid
as a result of such adjustment pursuant to a Final Determination. The
Responsible Company shall compute the amount attributable to the Altisource
Group in accordance with Article II and Altisource shall pay to OFC any amount
due OFC (or OFC shall pay Altisource any amount due Altisource) under Article II
within 30 days from the later of (i) the date the additional Tax was paid by the
Responsible Company or (ii) the date of receipt of a written notice and demand
from the Responsible Company for payment of the amount due, accompanied by
evidence of payment and a statement detailing the Taxes paid and describing in
reasonable detail the particulars relating thereto. Any payments required under
this Section 5.01(c) shall include interest computed at the Base Rate based on
the number of days from the date the additional Tax was paid by the Responsible
Company to the date of the payment under this Section 5.01(c).
          SECTION 5.02 Indemnification Payments. All indemnification payments
under this Agreement shall be made by OFC directly to Altisource and by
Altisource directly to OFC; provided, however, that if the Companies mutually
agree with respect to any such indemnification payment, any member of the OFC
Group, on the one hand, may make such indemnification payment to any member of
the Altisource Group, on the other hand, and vice versa.
ARTICLE VI
Tax Benefits
          SECTION 6.01 Tax Refunds in General. Except as set forth below, OFC
shall be entitled to any refund (and any interest thereon received from the
applicable Tax Authority) of Taxes for which OFC is liable hereunder, Altisource
shall be entitled to any refund (and any interest thereon received from the
applicable Tax Authority) of Taxes for which Altisource is liable hereunder and
a Company receiving a refund to which another Company is entitled hereunder
shall pay over such refund to such other Company within 30 days after such
refund is received (together with interest computed at the Base Rate based on
the number of days from the date the refund was received to the date the refund
was paid over).
          SECTION 6.02 Timing Differences and Reverse Timing Differences. (a) If
as a result of an adjustment pursuant to a Final Determination to any Taxes for
which a member of the OFC Group is liable hereunder (or Tax Attribute of a
member of the OFC Group) a member of the Altisource Group could realize a
current or future Tax Benefit that it could not realize but for such adjustment
(determined on a with and without basis), or if as a result of an adjustment

13



--------------------------------------------------------------------------------



 



pursuant to a Final Determination to any Taxes for which a member of the
Altisource Group is liable hereunder (or Tax Attribute of a member of the
Altisource Group) a member of the OFC Group could realize a current or future
Tax Benefit that it could not realize but for such adjustment (determined on a
with and without basis), Altisource or OFC, as the case may be, shall make a
payment to either OFC or Altisource, as appropriate, within 30 days following
the date of a written notice and demand from OFC or Altisource, as appropriate,
for payment of the amount due, accompanied by evidence of such adjustment and
describing in reasonable detail the particulars relating thereto. Any payment
required under this Section 6.02(a) shall include interest on such payment
computed at the Base Rate based on the number of days from the date of such
written notice to the date of payment under this Section 6.02(a). In the event
that OFC or Altisource disagrees with any such calculation described in this
Section 6.02(a), OFC or Altisource shall so notify the other Company in writing
within 30 days of receiving the written calculation set forth above in this
Section 6.02(a). OFC and Altisource shall endeavor in good faith to resolve such
disagreement.
          (b) If a member of the Altisource Group actually realizes in cash
pursuant to a Final Determination any Tax Detriment as a result of an adjustment
pursuant to a Final Determination to any Taxes for which a member of the OFC
Group is liable hereunder (or Tax Attribute of a member of the OFC Group) (in
such circumstance, OFC being the “Adjusted Party”) and such Tax Detriment would
not have arisen but for such adjustment (determined on a with and without
basis), or if a member of the OFC Group actually realizes in cash pursuant to a
Final Determination any Tax Detriment as a result of an adjustment pursuant to a
Final Determination to any Taxes for which a member of the Altisource Group is
liable hereunder (or Tax Attribute of a member of the Altisource Group) (in such
circumstance, Altisource being the “Adjusted Party”) and such Tax Detriment
would not have arisen but for such adjustment (determined on a with and without
basis), the Adjusted Party shall make a payment to the other party within
30 days following the later of such actual realization of the Tax Detriment and
the Adjusted Party’s actual realization of the corresponding Tax Benefit, in an
amount equal to the lesser of such Tax Detriment actually realized in cash and
the Tax Benefit, if any, actually realized in cash by the Adjusted Party
pursuant to such adjustment (which would not have arisen but for such
adjustment), plus interest on such amount computed at the Base Rate based on the
number of days from the later of the date of such actual realization of the Tax
Detriment and the Adjusted Party’s actual realization of the corresponding Tax
Benefit to the date of payment of such amount under this Section 6.02(b). No
later than 30 days after a Tax Detriment described in this Section 6.02(b) is
actually realized in cash by a member of the OFC Group or a member of the
Altisource Group, OFC (if a member of the OFC Group actually realizes such Tax
Detriment) or Altisource (if a member of the Altisource Group actually realizes
such Tax Detriment) shall provide the other Company with a written calculation
of the amount payable pursuant to this Section 6.02(b). In the event that OFC or
Altisource disagrees with any such calculation described in this
Section 6.02(b), OFC or Altisource shall so notify the other Company in writing
within 30 days of receiving the written calculation set forth above in this
Section 6.02(b). OFC and Altisource shall endeavor in good faith to resolve such
disagreement.
          SECTION 6.03 Altisource Carrybacks. Altisource shall be entitled to
any refund actually received in cash that is attributable to, and would not have
arisen but for (determined on a with and without basis), an Altisource Carryback
pursuant to the proviso set forth in Section 4.07, provided that the refund is a
refund of Taxes for the Tax Period to which

14



--------------------------------------------------------------------------------



 



the Altisource Carryback is carried or the first or second immediately following
Tax Periods. Any such payment of such refund made by OFC to Altisource pursuant
to this Section 6.03 shall be recalculated in light of any Final Determination
(or any other facts that may arise or come to light after such payment is made,
such as a carryback or carryforward of a OFC Group Tax Attribute to a Tax Period
in respect of which such refund is received) that would affect the amount to
which Altisource is entitled, and an appropriate adjusting payment shall be made
by Altisource to OFC such that the aggregate amounts paid pursuant to this
Section 6.03 equals such recalculated amount (with interest computed at the Base
Rate based on the number of days from the date of the actual receipt of such
refund to the date of payment of such amount under this Section 6.03).
ARTICLE VII
Tax-Free Status
          SECTION 7.01 Tax Opinions and Representation Letters. Each of
Altisource and OFC hereby represents and agrees that (i) it has examined the
Representation Letters prior to the date hereof and (ii) all information
contained in such Representation Letters that concerns or relates to such
Company or any member of its Group will be true, correct and complete.
          SECTION 7.02 Restrictions on Altisource. (a) Altisource agrees that it
will not take or fail to take, or permit any Altisource Affiliate to take or
fail to take, any action where such action or failure to act would be
inconsistent with or cause to be untrue any material, information, covenant or
representation in any Representation Letters or Tax Opinions. Altisource agrees
that it will not take or fail to take, or permit any Altisource Affiliate to
take or fail to take, any action that prevents or could reasonably be expected
to prevent (i) the Tax-Free Status or (ii) any transaction contemplated by the
Separation Agreement that is intended by the parties to be tax-free from so
qualifying, including issuing any Altisource Capital Stock that would prevent
the Distribution from qualifying as a tax-free distribution within the meaning
of Section 355 of the Code.
          (b) Altisource agrees that, from the date hereof until the first day
after the two-year anniversary of the Closing Date, it will (i) maintain its
status as a company whose separate affiliated group, within the meaning of
Section 355(b)(3) of the Code, is engaged in the Active Trade or Business and
(ii) not engage in any transaction that would result in it ceasing to be a
company whose separate affiliated group is so engaged in the Active Trade or
Business.
          (c) Altisource agrees that, from the date hereof until the first day
after the two-year anniversary of the Closing Date, it will not (i) enter into
any Proposed Acquisition Transaction or, to the extent Altisource has the right
to prohibit any Proposed Acquisition Transaction, permit any Proposed
Acquisition Transaction to occur (whether by (A) redeeming rights under a
shareholder rights plan, (B) finding a tender offer to be a “permitted offer”
under any such plan or otherwise causing any such plan to be inapplicable or
neutralized with respect to any Proposed Acquisition Transaction or
(C) approving any Proposed Acquisition Transaction, whether for purposes of
Section 203 of the DGCL or any similar corporate statute, any “fair price” or
other provision of Altisource’s charter or bylaws or otherwise), (ii) merge or
consolidate with any other Person or liquidate or partially liquidate, (iii) in
a single transaction or

15



--------------------------------------------------------------------------------



 



series of transactions sell or transfer (other than sales or transfers of
inventory in the ordinary course of business) 60% or more of the gross assets of
the Active Trade or Business or 60% or more of the consolidated gross assets of
Altisource and its Affiliates (such percentages to be measured based on fair
market value as of the Closing Date), (iv) redeem or otherwise repurchase
(directly or through a Altisource Affiliate) any Altisource Capital Stock,
except to the extent such repurchases satisfy Section 4.05(1)(b) of Revenue
Procedure 96-30 (as in effect prior to the amendment of such Revenue Procedure
by Revenue Procedure 2003-48), (v) amend its certificate of incorporation (or
other organizational documents), or take any other action, whether through a
shareholder vote or otherwise, affecting the relative voting rights of
Altisource Capital Stock (including, without limitation, through the conversion
of any Altisource Capital Stock into another class of Altisource Capital Stock)
or (vi) take any other action or actions (including any action or transaction
that would be reasonably likely to be inconsistent with any representation made
in the Representation Letters or the Tax Opinions) that in the aggregate (and
taking into account any other transactions described in this subparagraph (c))
would be reasonably likely to have the effect of causing or permitting one or
more persons (whether or not acting in concert) to acquire directly or
indirectly stock representing a Fifty-Percent or Greater Interest in Altisource
or otherwise jeopardize the Tax-Free Status, unless prior to taking any such
action set forth in the foregoing clauses (i) through (vi), (A) Altisource shall
have requested that OFC obtain a Ruling in accordance with Sections 7.02(e) and
(f) to the effect that such transaction will not affect the Tax-Free Status and
OFC shall have received such a supplemental Ruling in form and substance
satisfactory to OFC in its sole and absolute discretion, which discretion shall
be exercised in good faith solely to preserve the Tax-Free Status (and in
determining whether such a Ruling is satisfactory, OFC may consider, among other
factors, the appropriateness of any underlying assumptions and management’s
representations made in connection with such Ruling), or (B) Altisource shall
provide OFC with an Unqualified Tax Opinion in form and substance satisfactory
to OFC in its sole and absolute discretion, which discretion shall be exercised
in good faith solely to preserve the Tax-Free Status (and in determining whether
an opinion is satisfactory, OFC may consider, among other factors, the
appropriateness of any underlying assumptions and management’s representations
if used as a basis for the opinion and OFC may determine that no opinion would
be acceptable to OFC) or (C) OFC shall have waived the requirement to obtain
such ruling or opinion.
          (d) Certain Issuances of Altisource Capital Stock. If Altisource
proposes to enter into any Section 7.02(d) Acquisition Transaction or, to the
extent Altisource has the right to prohibit any Section 7.02(d) Acquisition
Transaction, proposes to permit any Section 7.02(d) Acquisition Transaction to
occur, in each case, during the period from the date hereof until the first day
after the two-year anniversary of the Closing Date, Altisource shall provide
OFC, no later than ten days following the signing of any written agreement with
respect to the Section 7.02(d) Acquisition Transaction, with a written
description of such transaction (including the type and amount of Altisource
Capital Stock to be issued in such transaction) and a certificate of the Board
of Directors of Altisource to the effect that the Section 7.02(d) Acquisition
Transaction is not a Proposed Acquisition Transaction or any other transaction
to which the requirements of Section 7.02(c) apply (a “Board Certificate”).
          (e) Procedures Regarding Opinions and Rulings. If Altisource notifies
OFC that it desires to take one of the actions described in clauses (i) through
(vi) of Section 7.02(c) (a “Notified Action”), OFC and Altisource shall
reasonably cooperate to attempt to obtain the

16



--------------------------------------------------------------------------------



 



ruling or opinion referred to in Section 7.02(c), unless OFC shall have waived
the requirement to obtain such ruling or opinion.
          (f) Rulings or Unqualified Tax Opinions at Altisource’s Request. OFC
agrees that at the reasonable request of Altisource pursuant to Section 7.02(c)
OFC shall cooperate with Altisource and use reasonable best efforts to seek to
obtain, as expeditiously as possible, a Ruling or an Unqualified Tax Opinion for
the purpose of permitting Altisource to take the Notified Action. In no event
shall OFC be required to file any request for a Ruling under this Section
7.03(f) unless Altisource represents that (A) it has read the request for the
Ruling and (B) all information and representations, if any, relating to any
member of the Altisource Group contained in the request for the Ruling are
(subject to any qualifications therein) true, correct and complete. Altisource
shall reimburse OFC for all reasonable costs and expenses incurred by the OFC
Group in obtaining a Ruling or Unqualified Tax Opinion requested by Altisource
within 10 business days after receiving an invoice from OFC therefor.
          (g) Rulings or Unqualified Tax Opinions at OFC’s Request. OFC shall
have the right to obtain a supplemental Ruling or an Unqualified Tax Opinion at
any time in its sole and absolute discretion. If OFC determines to obtain a
supplemental Ruling or an Unqualified Tax Opinion, Altisource shall (and shall
cause each Affiliate of Altisource to) cooperate with OFC and take any and all
actions reasonably requested by OFC in connection with obtaining the Ruling or
Unqualified Tax Opinion (including, without limitation, by making any
representation or reasonable covenant or providing any materials or information
requested by the IRS or Tax Advisor; provided that Altisource shall not be
required to make (or cause any Affiliate of Altisource to make) any
representation or covenant that is inconsistent with historical facts or as to
future matters or events over which it has no control). OFC and Altisource shall
each bear its own costs and expenses in obtaining a Ruling or an Unqualified Tax
Opinion requested by OFC.
          (h) Altisource hereby agrees that OFC shall have sole and exclusive
control over the process of obtaining any Ruling, and that only OFC shall apply
for a Ruling. In connection with obtaining a Ruling pursuant to Section 7.02(c),
(A) OFC shall keep Altisource informed in a timely manner of all material
actions taken or proposed to be taken by OFC in connection therewith; (B) OFC
shall (1) reasonably in advance of the submission of a request for a Ruling
provide Altisource with a draft copy thereof, (2) reasonably consider
Altisource’s comments on such draft copy and (3) provide Altisource with a final
copy; and (C) OFC shall provide Altisource with notice reasonably in advance of,
and Altisource shall have the right to attend, any formally scheduled meetings
with the IRS (subject to the approval of the IRS) that relate to such Ruling.
Neither Altisource nor any Altisource Affiliate shall seek any guidance from the
IRS or any other Tax Authority (whether written, verbal or otherwise) at any
time concerning the Transactions (including the impact of any transaction on the
Transactions).
          SECTION 7.03 Liability for Tax-Related Losses. (a) Notwithstanding
anything in this Agreement or the Separation Agreement to the contrary,
Altisource shall be responsible for, and shall indemnify and hold harmless OFC
and its Affiliates and each of their respective officers, directors and
employees from and against, one hundred percent (100%) of any Tax-Related Losses
that are attributable to or result from any one or more of the following:
(A) the acquisition of all or a portion of the stock or assets of any member of
the Altisource Group by any means whatsoever by any Person, (B) any
negotiations, understandings, agreements or

17



--------------------------------------------------------------------------------



 



arrangements by Altisource with respect to transactions or events (including,
without limitation, stock issuances, pursuant to the exercise of stock options
or otherwise, option grants, capital contributions or acquisitions, or a series
of such transactions or events) that cause the Distribution to be treated as
part of a plan pursuant to which one or more Persons acquire directly or
indirectly stock of Altisource representing a Fifty-Percent or Greater Interest
therein, (C) any action or failure to act by Altisource after the Distribution
(including, without limitation, any amendment to Altisource’s certificate of
incorporation (or other organizational documents), whether through a shareholder
vote or otherwise) affecting the relative voting rights of any class of
Altisource Capital Stock (including, without limitation, through the conversion
of any class of Altisource Capital Stock into another class of Altisource
Capital Stock), (D) any act or failure to act by Altisource or any Altisource
Affiliate described in Section 7.02 (regardless whether such act or failure to
act is covered by a Ruling, Unqualified Tax Opinion or waiver described in
clause (A), (B) or (C) of Section 7.02(c) or a Board Certificate described in
Section 7.02(d)) or (E) any breach by Altisource of its agreement and
representation set forth in Section 7.01.
          (b) For purposes of calculating the amount and timing of any
Tax-Related Loss for which Altisource is responsible under this Section 7.03,
Tax-Related Losses shall be calculated by assuming that OFC, the OFC Affiliated
Group and each member of the OFC Group (i) pay Tax at the highest marginal
corporate Tax rates in effect in each relevant taxable year and (ii) have no Tax
Attributes in any relevant taxable year.
          (c) Altisource shall pay OFC the amount of any Tax-Related Losses for
which Altisource is responsible under this Section 7.03: (A) in the case of
Tax-Related Losses described in clause (i) of the definition of Tax-Related
Losses no later than 2 business days prior to the date OFC files, or causes to
be filed, the applicable Tax Return for the year of the Distribution (the
“Filing Date”) (provided that if such Tax-Related Losses arise pursuant to a
Final Determination described in clause (a), (b) or (c) of the definition of
“Final Determination”, then Altisource shall pay OFC no later than 2 business
days after the date of such Final Determination with interest calculated at the
Base Rate, from the date that is 2 business days prior to the Filing Date
through the date of such Final Determination) and (B) in the case of Tax-Related
Losses described in clause (ii) or (iii) of the definition of Tax-Related
Losses, no later than 2 business days after the date OFC pays such Tax-Related
Losses.
ARTICLE VIII
Assistance and Cooperation
          SECTION 8.01 Assistance and Cooperation. (a) After the Distribution,
the Companies shall cooperate (and cause their respective Affiliates to
cooperate) with each other and with each other’s agents, including accounting
firms and legal counsel, in connection with Tax matters relating to the
Companies and their Affiliates including (i) preparation and filing of Tax
Returns, (ii) determining the liability for and amount of any Taxes due
(including estimated Taxes) or the right to and amount of any refund of Taxes,
(iii) examinations of Tax Returns and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed. Such
cooperation shall include making all information and documents in their
possession relating to the other Company and its Affiliates available to such
other Company as provided in Article IX. Each of the Companies shall also make
available to the other, as

18



--------------------------------------------------------------------------------



 



reasonably requested and available, personnel (including officers, directors,
employees and agents of the Companies or their respective Affiliates)
responsible for preparing, maintaining and interpreting information and
documents relevant to Taxes, and personnel reasonably required as witnesses or
for purposes of providing information or documents in connection with any
administrative or judicial proceedings relating to Taxes.
          (b) Any information or documents provided under this Article VIII
shall be kept confidential by the Company receiving the information or
documents, except as may otherwise be necessary in connection with the filing of
Tax Returns or in connection with any administrative or judicial proceedings
relating to Taxes.
          SECTION 8.02 Income Tax Return Information. Altisource and OFC
acknowledge that time is of the essence in relation to any request for
information, assistance or cooperation made by OFC or Altisource pursuant to
Section 8.01 or this Section 8.02. Altisource and OFC acknowledge that failure
to conform to the deadlines set forth herein or reasonable deadlines otherwise
set by OFC or Altisource could cause irreparable harm.
          (a) Each Company shall provide to the other Company information and
documents relating to its Group required by the other Company to prepare Tax
Returns. Any information or documents the Responsible Company requires to
prepare such Tax Returns shall be provided in such form as the Responsible
Company reasonably requests and in sufficient time for the Responsible Company
to file such Tax Returns on a timely basis.
          (b) In the event that a party fails to provide any information
requested by the other party pursuant to Section 8.01 or this Section 8.02,
within the deadlines as set forth herein, a party shall have the right to engage
a nationally recognized public accounting firm of its choice (the “Accountant”),
in its sole and absolute discretion, to gather such information directly from
the other party. The parties agree, and will cause all other members of their
Group to agree, upon 10 business days’ notice, in the case of a failure to
provide information pursuant to Section 8.01 or this Section 8.02, to permit any
such Accountant full access to all records or other information requested by
such Accountant during reasonable business hours. Such other party agrees
promptly pay all reasonable costs and expenses incurred by the requesting party
in connection with the engagement of such Accountant.
          SECTION 8.03 Reliance. If any member of one Group (the “Supplier
Group”) supplies information to a member of the other Group (the “Signing
Group”) in connection with a Tax liability and an officer of a member of the
Signing Group signs a statement or other document under penalties of perjury in
reliance upon the accuracy of such information, then upon the written request of
such member of the Signing Group identifying the information being so relied
upon, the chief financial officer of the Supplier Group (or any officer of the
Supplier Group as designated by the chief financial officer of the Supplier
Group) shall certify in writing that to his or her knowledge (based upon
consultation with appropriate employees) the information so supplied is accurate
and complete. The Company that is a member of the Supplier Group agrees to
indemnify and hold harmless each member of the Signing Group and its directors,
officers and employees from and against any fine, penalty or other cost or
expense of any kind attributable to a member of the Supplier Group having
supplied, pursuant to this

19



--------------------------------------------------------------------------------



 



Article VIII, a member of the Signing Group with inaccurate or incomplete
information in connection with a Tax liability.
ARTICLE IX
Tax Records
          SECTION 9.01 Retention of Tax Records. Each Company shall preserve and
keep all Tax Records exclusively relating to the assets and activities of its
Group for Pre-Closing Periods (and the portion, ending on the Closing Date, of
any Tax Period that includes but does not end on the Closing Date), and OFC
shall preserve and keep all other Tax Records relating to Taxes of the Groups
for Pre-Closing Periods until the later of (i) the expiration of any applicable
statutes of limitation, and (ii) 7 years after the Closing Date. After such
earlier date, each Company may dispose of such records upon 90 days’ prior
written notice to the other Company. If, prior to the expiration of the
applicable statute of limitation or such seven-year period, a Company reasonably
determines that any Tax Records that it would otherwise be required to preserve
and keep under this Article IX are no longer material in the administration of
any matter under the Code or other applicable Tax Law and the other Company
agrees, then such first Company may dispose of such records upon 90 days’ prior
notice to the other Company. Any notice of an intent to dispose given pursuant
to this Section 9.01 shall include a list of the records to be disposed of
describing in reasonable detail each file, book or other record accumulation
being disposed. The notified Company shall have the opportunity, at its cost and
expense, to copy or remove, within such 90-day period, all or any part of such
Tax Records.
          SECTION 9.02 Access to Tax Records. The Companies and their respective
Affiliates shall make available to each other for inspection and copying (or
delivery, at the requesting party’s expense) during normal business hours upon
reasonable notice all Tax Records in their possession to the extent reasonably
required by the other Company in connection with the preparation of Tax Returns,
audits, litigation or the resolution of items under this Agreement.
ARTICLE X
Tax Contests
          SECTION 10.01 Notice. Each of the parties shall provide prompt notice
to the other party of any written communication from a Tax Authority regarding
any pending or threatened Tax audit, assessment or proceeding or other Tax
Contest of which it becomes aware related to Taxes for Tax Periods for which it
is indemnified by the other party hereunder. Such notice shall attach copies of
the pertinent portion of any written communication from a Tax Authority and
contain factual information (to the extent known) describing any asserted Tax
liability in reasonable detail and shall be accompanied by copies of any notice
and other documents received from any Tax Authority in respect of any such
matters.
          SECTION 10.02 Control of Tax Contests. (a) OFC Returns. In the case of
any Tax Contest with respect to any (i) OFC Federal Consolidated Income Tax
Return, (ii) OFC State Combined Income Tax Return, (iii) any other Joint Return
or (iv) any OFC Separate

20



--------------------------------------------------------------------------------



 



Return, OFC shall have exclusive control over the Tax Contest, including
exclusive authority with respect to any settlement of Tax liability arising from
such Tax Contest. OFC shall keep Altisource informed in a timely manner
regarding such Tax Contests to the extent relating to the Altisource Business,
the Altisource Group or the assets transferred to Altisource pursuant to the
Transactions insofar as such Tax Contests would reasonably be expected to affect
the Altisource Group.
          (b) Altisource Separate Returns. In the case of any Tax Contest with
respect to an Altisource Separate Return, Altisource shall have exclusive
control over the Tax Contest, including exclusive authority with respect to any
settlement of Tax liability arising from such Tax Contest.
          (c) Distribution-Related Proceedings. In the event of any
Distribution-Related Proceeding as a result of which Altisource could reasonably
be expected to become liable for any Tax-Related Losses that OFC is entitled to
control under this Article 10, (A) OFC shall consult with Altisource reasonably
in advance of taking any significant action in connection with such
Distribution-Related Proceeding, (B) OFC shall consult with Altisource and offer
Altisource a reasonable opportunity to comment before submitting any written
materials prepared or furnished in connection with such Distribution-Related
Proceeding, (C) OFC shall defend such Distribution-Related Proceeding diligently
and in good faith and (D) OFC shall provide Altisource copies of any written
materials relating to such Distribution-Related Proceeding received from the
relevant Tax Authority.
ARTICLE XI
Effective Date; Termination of Prior Intercompany Tax Allocation Agreements
          This Agreement shall be effective as of the date hereof. As of the
date hereof, all prior intercompany Tax allocation agreements or arrangements
relating to one or more members of the OFC Group, on the one hand, and one or
more members of the Altisource Group, on the other hand, shall be terminated,
and no member of any Group shall have any right or obligation in respect of any
member of the other Group thereunder.
ARTICLE XII
Survival of Obligations
          The representations, warranties, covenants and agreements set forth in
this Agreement shall be unconditional and absolute and shall remain in effect
without limitation as to time.
ARTICLE XIII
Treatment of Payments; Tax Gross Up
          SECTION 13.01 Treatment of Tax Indemnity and Tax Benefit Payments. In
the absence of any change in Tax treatment under the Code or other applicable
Tax Law:

21



--------------------------------------------------------------------------------



 



          (a) any Tax indemnity payments made by a Company under Article V shall
be reported for Tax purposes by the payor and the recipient as distributions or
capital contributions, as appropriate, occurring immediately before the
Distribution (but only to the extent the payment does not relate to a Tax
allocated to the payor in accordance with Section 1552 of the Code or the
regulations thereunder or Treasury Regulation Section 1.1502-33(d) (or under
corresponding principles of other applicable Tax Laws)) or as payments of an
assumed or retained liability, and
          (b) any Tax Benefit payments made by a Company under Article VI, shall
be reported for Tax purposes by the payor and the recipient as distributions or
capital contributions, as appropriate, occurring immediately before the
Distribution (but only to the extent the payment does not relate to a Tax
allocated to the payor in accordance with Section 1552 of the Code or the
regulations thereunder or Treasury Regulation Section 1.1502-33(d) (or under
corresponding principles of other applicable Tax Laws)) or as payments of an
assumed or retained liability.
          SECTION 13.02 Tax Gross Up. If, notwithstanding the manner in which
Tax indemnity payments and Tax Benefit payments were reported, there is an
adjustment to the Tax liability of a Company as a result of its receipt of a
payment pursuant to this Agreement, such payment shall be appropriately adjusted
so that the amount of such payment, reduced by the amount of all income Taxes
payable with respect to the receipt thereof (but taking into account all
correlative Tax Benefits resulting from the payment of such income Taxes), shall
equal the amount of the payment that the Company receiving such payment would
otherwise be entitled to receive pursuant to this Agreement.
          SECTION 13.03 Interest under This Agreement. Anything herein to the
contrary notwithstanding, to the extent one Company (“Indemnitor”) makes a
payment of interest to another Company (“Indemnitee”) under this Agreement with
respect to the period from the date that the Indemnitee made a payment of Tax to
a Tax Authority to the date that the Indemnitor reimbursed the Indemnitee for
such Tax payment, the interest payment shall be treated as interest expense to
the Indemnitor (deductible to the extent provided by law) and as interest income
by the Indemnitee (includible in income to the extent provided by law). The
amount of the payment shall not be adjusted under Section 13.02 to take into
account any associated Tax Benefit to the Indemnitor or Tax Detriment to the
Indemnitee.
ARTICLE XIV
Disagreements
          The Companies mutually desire that collaboration will continue between
them. Accordingly, they will try, and they will cause their respective Group
members to try, to resolve in an amicable manner all disagreements and
misunderstandings connected with their respective rights and obligations under
this Agreement, including any amendments hereto. In furtherance thereof, in the
event of any dispute or disagreement (other than a High-Level Dispute) (a “Tax
Arbitrator Dispute”) between the Companies as to the interpretation of any
provision of this Agreement or the performance of obligations hereunder, the Tax
departments of the Companies shall negotiate in good faith to resolve the Tax
Arbitrator Dispute. If such good faith negotiations do not resolve the Tax
Arbitrator Dispute, then the matter, upon written request of either Company,
will be referred to a tax lawyer or accountant acceptable to each of the

22



--------------------------------------------------------------------------------



 



Companies (the “Tax Arbitrator”). The Tax Arbitrator may, in its discretion,
obtain the services of any third-party appraiser, accounting firm or consultant
that the Tax Arbitrator deems necessary to assist it in resolving such
disagreement. The Tax Arbitrator shall furnish written notice to the Companies
of its resolution of any such Tax Arbitrator Dispute as soon as practical, but
in any event no later than 45 days after its acceptance of the matter for
resolution. Any such resolution by the Tax Arbitrator will be conclusive and
binding on the Companies. Following receipt of the Tax Arbitrator’s written
notice to the Companies of its resolution of the Tax Arbitrator Dispute, the
Companies shall each take or cause to be taken any action necessary to implement
such resolution of the Tax Arbitrator. In accordance with Article XVI, each
Company shall pay its own fees and expenses (including the fees and expenses of
its representatives) incurred in connection with the referral of the matter to
the Tax Arbitrator. All fees and expenses of the Tax Arbitrator in connection
with such referral shall be shared equally by the Companies. Any High-Level
Dispute shall be resolved pursuant to the procedures set forth in Article VII of
the Separation Agreement. Nothing in this Article XIV will prevent either
Company from seeking injunctive relief if any delay resulting from the efforts
to resolve the Tax Arbitrator Dispute through the Tax Arbitrator (or any delay
resulting from the efforts to resolve any High-Level Dispute through the
procedures set forth in Article VII of the Separation Agreement) could result in
serious and irreparable injury to either Company.
ARTICLE XV
Late Payments
          Any amount owed by one party to another party under this Agreement
that is not paid when due shall bear interest at three (3) month London
Interbank Offer Rate (LIBOR), compounded semiannually, from the due date of the
payment to the date paid. To the extent interest required to be paid under this
Article XV duplicates interest required to be paid under any other provision of
this Agreement, interest shall be computed at the higher of the interest rate
provided under this Article XV or the interest rate provided under such other
provision.
ARTICLE XVI
Expenses
          Except as otherwise provided in this Agreement, each party and its
Affiliates shall bear their own expenses incurred in connection with preparation
of Tax Returns, Tax Contests, and other matters related to Taxes under the
provisions of this Agreement.
ARTICLE XVII
General Provisions
          SECTION 17.01 Addresses and Notices. All notices or other
communications under this Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person or (b) deposited in the United States
mail or private express mail, postage prepaid, addressed as follows:

23



--------------------------------------------------------------------------------



 



If to OFC, to:
Ocwen Financial Corporation
1661 Worthington Road
West Palm Beach, Florida 33409
Attn: Corporate Secretary
Fax No.: (561) 471-4264
If to Altisource to:
Altisource Solutions S.à r.l.
2-8 Avenue Charles de Gaulle
L-1653 Luxembourg
Attn: Corporate Secretary
Fax No.: 352-2744-9499
          Either party may, by notice to the other party, change the address to
which such notices are to be given.
          SECTION 17.02 Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns.
          SECTION 17.03 Waiver. Waiver by any party hereto of any default by any
other party hereto of any provision of this Agreement shall not be deemed a
waiver by the waiving party of any subsequent or other default.
          SECTION 17.04 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party. Upon any such determination, the
parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to effect the original intent of the parties.
          SECTION 17.05 Authority. Each of the parties represents to the other
that (a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement have been duly authorized by all necessary corporate or other
action, (c) it has duly and validly executed and delivered this Agreement, and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.
          SECTION 17.06 Further Action. The parties shall execute and deliver
all documents, provide all information, and take or refrain from taking action
as may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to

24



--------------------------------------------------------------------------------



 



the other parties and their Affiliates and representatives of such powers of
attorney or other authorizing documentation as is reasonably necessary or
appropriate in connection with Tax Contests (or portions thereof) under the
control of such other parties in accordance with Article X.
          SECTION 17.07 Integration. This Agreement, together with each of the
exhibits and schedules appended hereto, constitutes the final agreement between
the parties, and is the complete and exclusive statement of the parties’
agreement on the matters contained herein. All prior and contemporaneous
negotiations and agreements between the parties with respect to the matters
contained herein are superseded by this Agreement, as applicable. In the event
of any inconsistency between this Agreement and the Separation Agreement, or any
other agreements relating to the transactions contemplated by the Separation
Agreement, with respect to matters addressed herein, the provisions of this
Agreement shall control.
          SECTION 17.08 Construction. The language in all parts of this
Agreement shall in all cases be construed according to its fair meaning and
shall not be strictly construed for or against any party. The captions, titles
and headings included in this Agreement are for convenience only, and do not
affect this Agreement’s construction or interpretation. Unless otherwise
indicated, all “Section” and “Article” references in this Agreement are to
sections and articles of this Agreement.
          SECTION 17.09 No Double Recovery. No provision of this Agreement shall
be construed to provide an indemnity or other recovery for any costs, damages,
or other amounts for which the damaged party has been fully compensated under
any other provision of this Agreement or under any other agreement or action at
law or equity. Unless expressly required in this Agreement, a party shall not be
required to exhaust all remedies available under other agreements or at law or
equity before recovering under the remedies provided in this Agreement.
          SECTION 17.10 Counterparts. The parties may execute this Agreement in
multiple counterparts, each of which constitutes an original as against the
party that signed it, and all of which together constitute one agreement. This
Agreement is effective upon delivery of one executed counterpart from each party
to the other party. The signatures of both parties need not appear on the same
counterpart. The delivery of signed counterparts by facsimile or email
transmission that includes a copy of the sending party’s signature is as
effective as signing and delivering the counterpart in person.
          SECTION 17.11 Governing Law. This Agreement and, unless expressly
provided therein, each Ancillary Agreement, shall be governed by and construed
and interpreted in accordance with the internal laws of the State of New York
applicable to contracts made and to be performed wholly in such State and
irrespective of the choice of law principles of the State of New York, as to all
matters (other than with respect to the corporate action of the OFC board of
directors attendant to the declaration and payment of the dividend of the
Altisource Common Shares, which shall be governed by the law of the State of
Florida.)
          SECTION 17.12 Jurisdiction. Any action or proceeding arising out of or
relating to this Agreement or any Ancillary Agreement shall be brought in the
courts of the State of New York located in the County of New York or in the
United States District Court for the

25



--------------------------------------------------------------------------------



 



Southern District of New York (if any party to such action or proceeding has or
can acquire jurisdiction), and each of the parties hereto or thereto irrevocably
submits to the exclusive jurisdiction of each such court in any such action or
proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
or any Ancillary Agreement in any other court. The parties to this Agreement or
any Ancillary Agreement agree that any of them may file a copy of this paragraph
with any court as written evidence of the knowing, voluntary and bargained
agreement between the parties hereto and thereto irrevocably to waive any
objections to venue or to convenience of forum. Process in any action or
proceeding referred to in the first sentence of this Section may be served on
any party to this Agreement or any Ancillary Agreement anywhere in the world.
          SECTION 17.13 Amendment. No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by any party hereto, unless
such waiver, amendment, supplement or modification is in writing and signed by
the authorized representative of the party against whom it is sought to enforce
such waiver, amendment, supplement or modification.
          SECTION 17.14 Altisource Subsidiaries. If, at any time, Altisource or
OFC, respectively, acquires or creates one or more subsidiaries that are
includable in the Altisource Group or the OFC Group, respectively, they shall be
subject to this Agreement and all references to the Altisource Group or OFC
Group, respectively, herein shall thereafter include a reference to such
subsidiaries.
          SECTION 17.15 Successors. This Agreement shall be binding on and inure
to the benefit of any successor by merger, acquisition of assets, or otherwise,
to any of the parties hereto (including but not limited to any successor of OFC
or Altisource succeeding to the Tax Attributes of either under Section 381 of
the Code), to the same extent as if such successor had been an original party to
this Agreement.
          SECTION 17.16 Injunctions. The parties acknowledge that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. The parties hereto shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof in any court having jurisdiction,
such remedy being in addition to any other remedy to which they may be entitled
at law or in equity.

26



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly authorized representatives as of the date set forth
above.

            OCWEN FINANCIAL CORPORATION
      By   /s/ Ronald M. Faris         Name:   Ronald M. Faris        Title:  
President        ALTISOURCE SOLUTIONS S.À R.L.
      By   /s/ William B. Shepro         Name:   William B. Shepro       
Title:   Manager     

 